                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division                                      L
                                                                                          3 0 2019
GABRIEL HOSMAN
                                                                               CLERK, U.S. DISTRICTCOURT
PEREZ-AMATA,                                                                         RICHMOND. VA


       Plaintiff,
V.                                                Civil Action No. 3:19CV213-HEH


LIAM O'GRADY, etaL,

       Defendants.



                              MEMORANDUM OPINION
                    (Dismissing Civil Rights Action Without Prejudice)

       By Memorandum Order entered on April 15, 2019, the Court conditionally

docketed Plaintiffs action. The Court directed Plaintiff to return his informa pauperis

affidavitand affirm his intention to pay the full filing fee by signing and returning a

consent to the collection of fees form. The Court warned Plaintiff that a failure to

comply with either of the above directives within thirty (30) days of the date of entry

thereof would result in summary dismissal of the action.

       Plaintiffhas not complied with the order of this Court. Plaintiff failed to return the

informapauperis affidavit and a consent to collection of fees form. As a result, he does
not qualify for informa pauperis status. Furthermore, he has not paid the statutory filing
fee for the instantaction. See 28 U.S.C. § 1914(a). Such conduct demonstrates a willful
